Citation Nr: 0300876	
Decision Date: 01/15/03    Archive Date: 01/28/03	

DOCKET NO.  96-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a disability of the right 
thigh due to treatment at a private hospital in October 
1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
January 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied the veteran's 
claim for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, based on treatment from a private 
medical facility in October 1989.

This case was previously before the Board in May 1998.  It 
was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  VA had informed the veteran on the evidence needed to 
substantiate his claim; all identified relevant evidence 
necessary for disposition of the appeal has been obtained.

2.  It is not demonstrated by the competent medical 
evidence that the veteran has disability, which resulted 
from hospital care, medical, or surgical treatment or 
examination furnished the veteran by the VA.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 
38 U.S.C.A. § 1151 for disability of the right thigh have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified in 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The VCAA 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and further 
provides the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, 
not previously provided to the Secretary as necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, 
of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, VA has fulfilled the notice and duty 
requirements of VCAA.  The veteran was notified of the 
information necessary to substantiate his claim by means 
of the Board's May 1998 remand, and the October 2000 RO 
rating decision that continued the early denial of 
benefits and supplemental statements of the case furnished 
to the veteran in October 2000 and July 2002.  He was also 
provided notice of the applicable laws and regulations.  
Additionally, the May 1998 remand informed the veteran of 
the pertinent evidence VA will attempt to obtain in order 
to assist him in substantiating his claim.

It appears that the RO has collected all identified 
medical records.  There is no indication in the record 
that there is any additional available evidence that has 
not been associated with the claims file.

In essence, the requirements of the VCAA have been 
substantially met by the RO and further development is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face 
of overwhelming evidence in support of the result of a 
particular case, such adherence will result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  (Remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Under the circumstances, adjudication of this appeal 
without referral to the RO for initial consideration under 
the VCAA poses no harm or prejudice to the veteran.  See, 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

VA outpatient treatment reports, dated in June 1989, 
record that the veteran presented to a VA primary care 
clinic with complaints of pain in his legs, shoulders and 
hips with ambulation.  The veteran reported that he had 
tried swimming and nautilus equipment as recommended by 
orthopedic doctors and takes medication with some relief 
from his pain.  A subsequent notation recorded that the 
veteran was later seen by a VA physician and was 
requesting another orthopedic opinion.

In August 1989, the veteran was seen by a private 
physician, Rodney F. Hochman, M.D., "on referral" from a 
VA physician.  It was noted that the veteran had a prior 
neurological work-up, which had shown mild proximal muscle 
weakness.  Following physical examination of the veteran, 
Dr. Hochman concluded that the veteran did not have 
obvious evidence of a collagen vascular disease but did 
have chronically elevated CPK's with myalgia-type 
symptoms.  He recommended further consultation with a 
private neurologist for consideration of affording the 
veteran EMG studies and muscle biopsy.  A courtesy copy of 
Dr. Hochman's examination report was provided to the 
referring VA physician at a VA clinic in Sayre, 
Pennsylvania.  In September 1989, Dr. Hochman noted that 
he had seen the veteran "in consultation" from a VA 
physician and observed that that the veteran had a long-
standing history of diffuse myalgias with a chronically 
elevated CPK.  An October 1989 operative report shows that 
the veteran underwent a muscle biopsy of the right 
quadriceps muscle at the Robert Packer Hospital in Sayre, 
Pennsylvania.  The operative report records that the 
veteran was referred for this biopsy by a private 
neurologist, Dr. James A. Russell.

When the veteran was seen in a VA outpatient clinic in 
July 1991, it was concluded that he had right lateral 
femoral cutaneous nerve sensory deficits secondary to 
surgery and mild weakness of the right anterior thigh, 
secondary to muscle biopsy.

When examined by VA in February 1992, it was noted that 
the veteran was seen at the Robert Packer Clinic for a 
history of collagen vascular disease and in October 1989 
underwent a muscle biopsy at that facility on the mid 
anterior thigh with complications of a hematoma that was 
treated with incision and drainage.  Following 
examination, the diagnosis were status post anterior 
quadriceps muscle biopsy with overlying facial defect and 
numbness in the distribution of the lateral femoral 
cutaneous.  The examiner opined that the numbness in the 
lateral femoral cutaneous was in an anatomically incorrect 
position for the biopsy site and was not related to the 
muscle biopsy, but more likely related to the veteran's 
lumbar degenerative disc disease.

In its May 1998 remand, the Board directed the RO to 
contact the VA Outpatient Treatment Clinic in Sayre, 
Pennsylvania, in order to ascertain whether the muscle 
biopsy performed at the Robert Packer Hospital was 
performed on a fee-basis or was authorized by VA.  In 
January 1999, the RO notified the Director of the Sayre, 
Pennsylvania, VA Outpatient Treatment Clinic that it had 
made a request in June 1998 and in October 1998 for the 
information sought by the Board and had not received any 
response.  In a letter received in January 1999, the RO 
was informed by a VA employee at the Sayre, Pennsylvania, 
Outpatient Treatment Clinic that its request for 
information had been referred to the Orlando, Florida, VA 
Outpatient Clinic as all records related to the veteran 
was forwarded to that facility in January 1990 and that 
they had no remaining records referable to the veteran.

Outpatient and inpatient treatment records received from 
the Orlando Outpatient Clinic in February 2000 include 
records of evaluation and treatment provided to the 
veteran at the Sayre, Pennsylvania, Outpatient Treatment 
Clinic.  These records contain no evidence documenting 
that the veteran's treatment at the Robert Packer Hospital 
in October 1999 was provided on a fee-basis or was 
otherwise authorized by VA.

On a VA examination in May 2000, it was noted that the 
veteran had a history of left lower extremity weakness, 
status post biopsy in October 1989.  According to the 
veteran, at that time he had complained of bilateral upper 
extremity weakness and was seen at a VA clinic in 
Pennsylvania and then referred to an outside specialist 
for a muscle biopsy to assist with the diagnosis.  The 
veteran added that subsequent to his surgery he has 
experienced infection and abscess formation at the 
incision site.  He said that since that time he has 
difficulty with ambulation secondary to weakness of the 
right thigh muscles.  Following physical examination the 
examiner noted that the veteran had a history of muscle 
biopsy and subsequent postoperative infection with a 
healing by secondary intention.  He noted that his 
examination failed to show any weakness of the right thigh 
muscle group nor atrophy.  He did state that there was a 
significant large scar with adhesion to the underlying 
tissue and that the scar formation and adhesion may in 
part contribute to the veteran's pain syndrome.  He noted 
that there was no evidence of weakness but that the 
veteran complains of falls and that the falls are most 
likely secondary to orthopedic problems at the knee as 
well as the pain component causing a giveaway weakness.  
He opined that a component of the pain syndrome is 
secondary to the veteran's biopsy and subsequent infection 
of the right thigh.

Analysis

The legal framework for analysis in this case is found at 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, which 
essentially provides that compensation benefits will be 
paid for additional disability due to VA hospitalization, 
medical and surgical treatment, or examination under any 
of the laws administered by the VA.

In order to obtain the benefit sought it must shown as a 
threshold matter that the veteran has additional 
disability stemming from his October 1989 muscle biopsy 
which can be attributed to treatment authorized by VA.  
The veteran does not dispute that the claimed injury 
resulted from a muscle biopsy performed in October 1989 at 
a private medical facility.  The evidence before the Board 
while showing that a VA physician was consulted relative 
to the veteran's underlying condition prior to his surgery 
does not demonstrate that the October 1989 muscle biopsy 
at the Robert Packer Hospital was in any way authorized by 
VA.  The veteran has not presented evidence to the 
contrary.

The veteran's muscle biopsy surgery was based on a 
referral by a private physician in neurology at the Robert 
Packer Hospital and was performed by a surgeon at that 
facility.  In the absence of evidence of any VA 
authorization for the October 1989 muscle biopsy or that 
such biopsy was performed on a fee-basis, as the veteran's 
claim is based on claimed disability resulting from non-VA 
medical treatment, the Board concludes that benefits 
pursuant to 38 U.S.C.A. § 1151 are not warranted.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a disability of the 
right thigh due to treatment at a private hospital in 
October 1989 is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

